Sub-Item 77O DREYFUS VARIABLE INVESTMENT FUND Quality Bond Portfolio On April 14, 2016, Quality Bond Portfolio (the "Fund"), a series of Dreyfus Variable Investment Fund, purchased 270 3.500% Senior Notes due April 2026 issued by Bank of America Corporation (CUSIP No. 06051GFX2) (the "Notes") at a purchase price of $99.833 per Note, including underwriter compensation of 0.450%. The Notes were purchased from BNY Mellon Capital Markets, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ABN AMRO Securities (USA) LLC ANZ Securities, Inc. BBVA Securities Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Commerz Markets LLC Danske Markets Inc. Deutsche Bank Securities Inc. Drexel Hamilton, LLC The Huntington Investment Company ING Financial Markets LLC J.P. Morgan Securities LLC Lloyds Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. nabSecurities, LLC Natixis Securities Americas LLC Rabo Securities USA, Inc. RBS Securities Inc. Samuel A. Ramirez & Company, Inc. Santander Investment Securities Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC Siebert Brandford Shank & Co., L.L.C. SMBC Nikko Securities America, Inc. Standard Chartered Bank TD Securities (USA) LLC UniCredit Capital Markets LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8, 2016. These materials include additional information about the terms of the transaction.
